ORDER
PER CURIAM.
Defendant appeals from an adverse judgment in plaintiffs action for breach of contract. We affirm. The trial court’s judgment is reviewable under Rule 73.01, is supported by substantial evidence and is not against the weight of the evidence; no error of law appears; and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).